UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A Amendment no. 1 ANNUAL REPORT PURSUANT TO SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 COMMISSION FILE NUMBER:333-208049 eMedia Group Inc (Exact name of registrant as specified in its charter) Nevada 47-5567250 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1255 Rio Salado Parkway, Suite 215 Tempe, Arizona 85281 (Address of principal executive offices, including zip code) 480-830-2700 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:Common Stock: $0.00 par value Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes [X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [ ] Yes [X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [ ] Yes [X] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data Filed required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [X] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part iii of this Form 10-K or any amendments to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] The company has not been approved for trading. Therefore, no market value can be calculated. A total of 20 million shares are held by non-affiliates. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: We had 80,000,000 shares of common stock outstanding as of April 30, 2016. DOCUMENTS INCORPORATED BY REFERENCE Parts I and III: Portions of Registrant’s S-1 effective as of February 8, 2016. Explanatory Note This Amendment No. 1 on Form 10-K/A (this “Amendment”) of eMedia Group, Inc. for the fiscal year ended December 31, 2015 is being submitted solely tofileExhibits 101 to the Form 10-K in accordance with Rule 405 of Regulation S–T. This Amendment speaks as of the filing date of the Form 10-K (the "Filing Date"), does not reflect events that may have occurred subsequent to the Filing Date, and does not modify or update in any way disclosures made in the Form 10-K filed as of May 12, 2016. 2 Table of Contents Page A Warning About Forward-Looking Statements 3 PART I Item 1. Business 3 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 4 Item 2. Properties 4 Item 3. Legal Proceedings 4 Item 4. Mine Safety Disclosures 4 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Shares 4 Item 6. Selected Financial Data 5 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 5 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 7 Item 8. Financial Statements and Supplementary Data 7 (The financial statements and supplementary data required by this item are set forth at the end of this Annual Report on Form 10-K beginning on page F-1.) Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 7 Item 9A. Controls and Procedures 7 Item 9B. Other Information 8 PART III Item 10. Directors, Executive Officers and Corporate Governance 8 Item 11. Executive Compensation 9 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 10 Item 13. Certain Relationships and Related Transactions, and Director Independence 10 Item 14. Principal Accountant Fees and Services 11 PART IV Item 15. Exhibits, Financial Statements, Schedules 11 Index to Financial Statements 12 Index to Exhibits 13 3 PART IV Item 15.Exhibits, Financial Statements, Schedules (a) Financial Statements and Schedules. The following documents have been filed as a part of this annual report on Form 10-K/A.The financial statements and schedules required to be filed hereunder are set forth at the end of this Annual Report on Form 10-K beginning on page F-1, and are accompanied by a Financial Statements Index. Exhibits. The Exhibit Index attached behind the signature page is incorporated herein by reference. FINANCIAL STATEMENTS INDEX Page Management’s Report on Internal Control Over Financial Reporting F-1 Independent Auditor’s Report F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Statement of Changes in Shareholder’s Equity F-5 Notes to the Financial Statements F-6 to F-10 Management’s Discussion and Analysis and Plan of Operation 10 SIGNATURES EMEDIA GROUP INC. (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 18, 2016 By: /s/Henrik Schaumann Jorgensen Name:Henrik Schaumann Jorgensen Title: Chief Exeutive Officer, Director 4 EXHIBIT INDEX Exhibit No. SEC Ref. No. Title of Document 1 Certification of the Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 2 Certification of the Principal Executive Officer and Principal Financial Officer pursuant to U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 3 EX-101.CAL XBRL Calculation File 4 EX-101.DEF XBRL Definition File 5 EX-101.INS XBRL Instance File 6 EX-101.LAB XBRL Label File 7 EX-101.PRE XBRL Presentation File 8 EX-101.SCH XBRL Schema File 5
